Name: 91/445/EEC: Commission Decision of 26 July 1991 concerning the importation by Member States of fresh meat from Israel
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  international trade;  Asia and Oceania
 Date Published: 1991-08-28

 Avis juridique important|31991D044591/445/EEC: Commission Decision of 26 July 1991 concerning the importation by Member States of fresh meat from Israel Official Journal L 239 , 28/08/1991 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 38 P. 0162 Swedish special edition: Chapter 3 Volume 38 P. 0162 COMMISSION DECISION of 26 July 1991 concerning the importation by Member States of fresh meat from Israel (91/445/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/69/EEC (2), and in particular Articles 4 and 16 thereof, Whereas Israel only appears on the list of third countries, from which the Member States authorize the importation of bovine animals, swine and fresh meat laid down by Council Decision 79/542/EEC (3), as last amended by Commission Decision 90/485/EEC (4), as regards the import of fresh meat from domestic solipeds; Whereas it is the Commission's responsibility to adopt decisions in respect of third countries for animal health conditions and public health; Whereas following the mission carried out in Israel it would appear that exports of fresh meat from this country to the Community are not envisaged; Whereas it is for the Commission to adopt an appropriate Decision; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States may not authorize the importation of fresh meat from Israel. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 46, 19. 2. 1991, p. 37. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 267, 29. 9. 1990, p. 46.